Citation Nr: 1108504	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-41 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had service from September 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A Notice of Disagreement was filed in September 2008, a Statement of the Case was issued in September 2009, and a Substantive Appeal was received in September 2009.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows VA outpatient treatment records dated through January 2009.  During the October 2010 Board hearing, the Veteran testified that he was last treated at the Columbia, South Carolina VA Medical Center (VAMC) in September 2010, and that his next appointment was in November 2010.  As there appear to be missing VA treatment records, the Board finds that the RO/AMC should make an attempt to obtain all missing VA treatment records dated from January 2009 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of the Veteran's treatment from VA medical facilities, including the Columbia, South Carolina VAMC, dated from January 2009 to the present and incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  After completion of the above, the RO should review the expanded record, and readjudicate the claim.  Unless the benefit sought is granted, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


